Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Status of Claims
Claims 1-3 are pending.
Priority
Instant application 16981113, filed 9/15/2020 claims benefit as follows:

    PNG
    media_image1.png
    84
    412
    media_image1.png
    Greyscale
.

Articles Made of Record
Applicant submitted a series of 13 articles to support arguments made in the response.  Examiner placed these article on a PTO-892 in order to capture them.  These article were previously supplied by Applicant and therefore are marked as not being attached.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The primary reference in the rejection of record taught Pt/C and reduction using supported platinum catalysts.  The tertiary reference taught catalysis using NiPd alloy nanoparticles which are assembled on graphene which is also a support.  In this case both nickel and palladium are present.
In view of the amendment, the instant claims require an unsupported nanoporous palladium catalyst, and hydrogen gas as a hydrogen source for the selective hydrogenation to prepare primary amines from nitrile containing alkyl and aryl groups.  Support for the “unsupported” term is at least present in the examples.
As noted in the specification page 2, nanoporous palladium material can exhibit physical and chemical properties completely different from bulk metals.
In the examples in the specification Applicant made direct comparisons between results using the instantly claimed catalyst and palladium on carbon.  When the nanoporous palladium was used as a catalyst yields of 93% and selectivity of 97% was achieved whereas with palladium on carbon provided yields of 65% and a selectivity of 72% was achieved.  In all head to head comparisons including embodiments 1, 3, and 5 significant improvements in yield and selectivity were achieved.
In view of the amendment around the art of record, Applicant argument, and the results in the specification, the 103 rejection of record is withdrawn.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622